Citation Nr: 0403036	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-15 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of all rights and benefits invoked 
against the appellant under title 38, United States Code, was 
proper.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran had recognized service from February 1941 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 2001 decision of the Compensation 
and Pension Service that declared the forfeiture against the 
appellant of all rights and benefits under title 38, United 
States Code.


REMAND

In reviewing the record, the Board finds that the RO failed 
to provide the relevant law and regulations implementing the 
Veteran Claims Assistance Act (VCAA) (38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003)).  
The Board is cognizant of the nature of the issue presented 
on appeal, which may limit VCAA's applicability, but the RO 
did not address such limitations or even refer to VCAA.  
Under these circumstances, the Board believes that the most 
appropriate action is to remand this case to the RO to 
address this matter in the first instance.  

Accordingly, the veteran's claim is REMANDED for the 
following action:

1.  The RO must address VCAA's duties to 
notify and assist the veteran in 
conjunction with his claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.    

2.  The RO should readjudicate the claim 
of whether the forfeiture of all rights 
and benefits invoked against the 
appellant under title 38, United States 
Code, was proper under all of the cited 
applicable law and regulations.  If the 
benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC), which contains the 
regulations implementing VCAA, and an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

